71 F.3d 93
UNITED STATES of America, Appellee,v.Jose MUNIZ, Defendant-Appellant.
No. 1163, Docket 94-1470.
United States Court of Appeals,Second Circuit.
Dec. 6, 1995.

Before:  LUMBARD, KEARSE, and LEVAL, Circuit Judges.


1
IT IS HEREBY ORDERED that the majority opinion, filed on June 29, 1995, 60 F.3d 65, is amended as follows:


2
Page 5301, line 12 (at end of sentence "... from the jury's consideration."), add footnote, as follows:


3
We note in response to the petition for rehearing that the following discussion is included as guidance for trial judges.  The gun has not been considered as part of the evidence justifying the finding of sufficiency to pass the "plain error" test.


4
SO ORDERED.